                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE




CHRISTOPHER S. SONTCHI                                                             824 N. MARKET STREET
    CHIEF JUDGE                                                                  WILMINGTON, DELAWARE
                                                                                           (302) 252-2888




                                               February 8, 2021

VIA CM/ECF
Brian E. Farnan                                                        Adam G. Landis
Michael J. Farnan                                                      Matthew B. McGuire
Farnan LLP                                                             Landis Rath & Cobb LLP
919 North Market Street                                                919 Market Street
12th Floor                                                             Suite 1800
Wilmington, DE 19801                                                   Wilmington, DE 19801
        -and-                                                                  -and-
J. Christopher Shore                                                   John J. Kuster
Thomas MacWright                                                       Jessica C. Knowles Boelter
WHITE & CASE LLP                                                       Sidley Austin LLP
1221 Avenue of the Americas                                            One South Dearborn Street
New York, New York 10020                                               Chicago, Illinois 60603

          RE:      Maxus Energy Corporation, et al., 16-11501
                   Maxus Liquidating Trust v. YPF, et al., 18-50489


Dear Counsel,

       Before the Court is a discovery dispute1 between (i) the Maxus Liquidating Trust,
the plaintiff (the “Trust”), and (ii) defendants YPF S.A., YPF International S.A., YPF
Holdings, Inc. and CLH Holdings, Inc. (collectively, “YPF”). The main question is
whether a confidential memorandum that was sent by YPF’s counsel to a YPF employee
who served as a director and subsequently officer of YPF’s subsidiary, Maxus, must be
produced. Based on the Court’s in camera review of the document, the Court finds that
the memorandum was subject to the attorney client privilege of YPF and that the privilege
was waived because the employee was a director and, ultimately, officer of Maxus. While

1   Adv. D.I. 275, 279. 282, 288, and 295 (each a “Letter,” and collectively, the “Letters”).
case law might support a finding that YPF’s privilege was preserved, in this case, based
on the content of the communication and the obviously adverse positions of YPF and
Maxus at the time, YPF’s decision to appoint its employee as a director and officer of
Maxus waived the privilege. Thus, the memorandum must be produced and the attempt
to claw back its production is moot.

        This adversary action was commenced by the Trust on June 18, 2018. 2 In the last
2 ½ years, the defendants have pursued numerous motions and interlocutory appeals.
Also, extensive discovery has occurred. Relevant to the current dispute, on June 23, 2020,
the Court issued its Opinion3 and Order4 regarding a discovery dispute in this adversary
proceeding (“Opinion” and “Order”). In that Opinion, the Court rejected the “two-hat”
basis for withholding production of documents and communications based on privilege
claimed by YPF. More specifically, the Court held that YPF had failed to establish that
YPF employees that were simultaneously acting as employees of its subsidiary, Maxus,
were nonetheless receiving privileged communications (many sent to their Maxus email
addresses) solely in their capacity as employees of YPF. Through its Order, the Court
required the production of the “two-hat” documents. After the Court issued its Opinion
and Order, the Court entered an Amended Case Management Plan and Scheduling Order
Scope of Discovery (“Case Scheduling Order”),5 pursuant to which the current dispute now
arises.

       Following issuance of the Opinion and Order, YPF produced approximately 7,000
documents to the Trust. Included in the production was an executive summary of a much
more extensive memorandum that was prepared by YPF’s outside counsel, Chadbourne
& Park LLP and shared via email with a director of Maxus. The Trust requested that YPF
produce a complete copy of the underlying memorandum. In response, YPF sent a series
of three “claw back” requests pursuant to the Case Scheduling Order.

      Included in the claw-back requests were two Spanish-language memoranda
prepared by Chadbourne & Park:

      a) an executive summary of a memorandum dated September 4, 2012 prepared by
         attorneys from Chadbourne & Park and addressed to Rodrigo Cuesta, Eduardo
         Pigretti and Mariano José Oteiza of YPF6 (“Executive Summary”); and



2   Adv. D.I. 1.
3   Maxus Liq. Trust v. YPF S.A. (In re Maxus Energy Corp.), 617 B.R. 806 (Bankr. D. Del. 2020).
4   Adv. D.I. 228.
5   Adv. D.I. 230.
6   YPF_MAXUS_PRIV_0000002149.

                                                        2
      b) a memorandum dated February 24, 2013 prepared by the same Chadbourne &
         Park lawyers and addressed to the same three YPF recipients shown on the
         Executive Summary but adding as well as Francisco García Tobar7 (“Jazz 2013
         Memo,” and, with the Executive Summary, the “Memos”).

       Mr. Tobar was Controller for International Business for YPF, S.A. from December
14, 2012 through August 1, 2013, during which time he received the Jazz 2013 Memo.
While Mr. Tobar served as a director of Maxus and Tierra from December 2012 through
July 2014 (again, during which time he received the Jazz 2013 Memo), it was not until
August 1, 2013 (after he received the Jazz 2013 Memo) that Mr. Tobar became Chief
Financial Officer of YPFH, Maxus and Tierra. Thus, Mr. Tobar was a director of Maxus
as of December 14, 2012, and the cover correspondence of the copies of the Memos YPF
produced reflects that Mr. Tobar received the Memos from Chadbourne & Park on
February 24, 2013, and forwarded them to Fernando Giliberti (then YPF’s director of
strategy and business development) on February 26, 2013.8 Mr. Tobar thereafter became
an officer of Maxus (CFO) on August 1, 2013, and continued to receive transmissions of
Chadbourne’s Project Jazz9 related legal advice after that date.

       In the Court’s previous Opinion relating to “two-hat discovery,” the issue
involved “shared” employees, which included “the Debtors’ management, including
their ex-Chief Executive Officers, Chief Financial Officers, treasurer, comptroller, Human
Resources director, and Debtors’ successive general counsels.”10 YPF argues that the
Court’s previous ruling is not controlling because Mr. Tobar was not a shared employee,
rather, at the time, he was a YPF employee and a Maxus director, not a Maxus employee.
The Court finds that YPF’s argument is based on a distinction without a difference. The
point is that privileged information was shared with a person that was acting (either as
an employee or a director) on behalf of separate entities. As such, it is YPF’s burden to
establish that even though Mr. Tobar was a director of Maxus he was only receiving the
privileged information in his capacity as a YPF employee. This they have not done and,
based upon the Court’s in camera review of the Memos, this they cannot do.11 Because




7    YPF_MAXUS_PRIV_0000002141.
8    YPF_MAXUS_PRIV_0000002140.
9 “Project Jazz” was the legal and operational “Strategy” adopted by YPF that involved installation of
“independent directors” at Maxus.
10   Maxus Energy Corp., 617 B.R. at 817 (emphasis added).
11As the Court finds there is no difference between and employee and a director in this instance it need not
address the effect, if any, of Mr. Tobar’s subsequent position with Maxus as an employee.

                                                     3
the Memos are subject to production under the Court’s previous Opinion and Order the
claw back requests are moot.12

       The other question, which was raised by supplemental letters,13 involves the
deposition of Roberto Fernando Segovia who served as an employee and officer of one
or more of the debtors from 2011 through the effective date of the plan in July 2017.
Importantly, after the effective date, Mr. Segovia was hired by YPF and currently works
for YPF in Bolivia. At his deposition he was represented by YPF’s counsel in this matter.
At Mr. Segovia’s deposition, he was instructed by counsel to YPF not to answer questions
regarding certain substantive matters related to his employment by the debtors as well
as his deposition preparation. As a former employee of the debtors, Mr. Segovia cannot
be prevented from testifying by YPF as to any matters related to his employment by the
debtors. Nor can counsel for YPF shield Mr. Segovia’s deposition preparation related to
his employment by the debtors. What is protected - and all that is protected - is any
information about Mr. Segovia’s current employment with YPF and any deposition
preparation related solely to his current status as an employee of YPF.

        The parties are directed to consult upon an agreeable order and to submit it under
certification of counsel. If the parties cannot reach an agreement, they may submit
dueling orders under certification of counsel.



                                                       Sincerely,



                                                       Christopher S. Sontchi, Chief Judge
                                                       United States Bankruptcy Court




12The claw back requests are, in effect, a motion for reconsideration of the Court’s Opinion based on a
change in interpretation of the Court’s decision. Neither are legitimate. Obviously, a motion for
reconsideration requires an actual motion and would be untimely in any event. Also, a claw back for
inadvertent production cannot be based on a change of interpretation. A clever argument contrived after
the fact is not sufficient to constitute inadvertent production.
13   Adv. D.I. 288 and 295.

                                                  4
